

EXHIBIT 10.29


AMENDMENT NO. 3
SANMINA-SCI CORPORATION
DEFERRED COMPENSATION PLAN
EFFECTIVE JANUARY 1, 2003
WHEREAS, the Sanmina-SCI Corporation Deferred Compensation Plan (the “Plan”) was
established January 1, 2003; and
WHEREAS, while the Plan was restated effective January 1, 2009, the provisions
of the Plan as of October 3, 2004 (the “2003 Plan Document”) continue to apply
to benefits accrued prior to 2005; and
WHEREAS, the Board of Directors of Sanmina-SCI Corporation (the “Board”), in a
charter approved by the Compensation Committee of the Board (the “Compensation
Committee”) has delegated authority to amend the Plan to the 401(k) Plan
Advisory Committee (the “Committee”); and
WHEREAS, Section 9.1 of the 2003 Plan Document permits the administrative
committee to amend the Plan with material changes ratified and approved by the
Compensation Committee; and
WHEREAS, the Committee wishes to amend the Plan to not recognize or give effect
to any domestic relations order.
NOW, THEREFORE, Section 10.4 of the Plan is hereby amended and restated in its
entirety effective January 1, 2015 as follows:
Nonalienability. Except as required under applicable federal, state, or local
laws concerning the withholding of tax, rights to benefits payable under this
Plan are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, attachment or other legal process, or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such supplemental benefit, whether currently or thereafter payable,
shall be void. Notwithstanding any provision of the Plan to the contrary, the
Plan shall not recognize or give effect to any domestic relations order
attempting to alienate, transfer or assign any Participant benefits.
The foregoing amendment is adopted and effective as of the date first set forth
above.
SANMINA-SCI CORPORATION
/s/ Brian P. Casey
By Brian P. Casey
Its SVP and Treasurer

4816-7598-0814.1